Title: To James Madison from Isaac Story, 27 October 1794
From: Story, Isaac
To: Madison, James


Respected Sir,
Marblehead Oct. 27. 1794
I take the liberty to request an interest in your attention to a certain matter, which nearly affects me, as it is the concern of my Parent. He was appointed Clerk to the Navy-board in Boston with a salary of fifty five dollars per month; after this he was instituted by the Commissioners, as their Cashier, but without having any stipend affixed for this service.
And accordingly six millions of dollars passed through his hands in this capacity; & when a dissolution of the board took place, he received a certificate from them of what was due to him for wages. When Mr. Imlay was appointed Commissioner for this State, my father applied for a settlement, but he declined, supposing that it did not fall within the line of his department. In the year 1792 my Father forwarded a petition to Congress, which was committed to the Secretary of the Treasury, & it lay by him for some time. He repeatedly wrote to him, & at last the Secretary assured him, before the commencement of the last session of Congress, that it should have his most early attention. But unexpected business so crouded upon him that he declared he could do nothing about it, & should deliver that, with other petitions, back to Congress. However Congress did not receive them, & they are still in his hands.
What, my dear Sir, I have to request is, that you would use your influence that the Secretary may make a speedy report, before business presses upon him. It is exactly in the same predicament with Mr. Carnes’s matter, which was finished by the Secretary. The voucher was a certificate of what was due from under the hands of the Commissioners.
I have applied to the Honble. Messrs. Cabot, Elsworth, Goodhue Holten, Niles, & Boudinot on this interesting Subject, & if you will confer together, & unite your influence, I am persuaded, that there will be a speedy & happy termination of the business.
And my father will receive not only the fifteen hundred dollars which are due to him as Clerk; but an equitable allowance for officiating as Cashier of that Board.
I would not only plead it as an act of justice, which claims your attention; but as an act of humanity & tenderness to an aged gentleman, who stands in need of this debt for his support & comfort in this last stage of his existence.
And I shall esteem it as an act of kindness done to me, once your fellow-student, who am with respect your most obedt. & most hum. Sert
Isaac Story
